DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Allowable Subject Matter
Claims 1-20 allowed as a result of RCE and IDS filed on July 02, 2021 and Terminal Disclaimer filed on March 24, 2021.
The closest relevant art is Robertson et al (4,701,193) wherein Robertson et al disclose a filter connection for a smoke evacuation system (see Figure 2) comprising a filter canister with a body (40) and a connection nipple (108), a filter housing having a socket (72) with a recess to receive the body of a filter element (40), an O-ring gasket (130, 126 in Fig. 3) to create an airtight seal. Robertson et al further disclose the filter canister (72) comprising a key notch (71, col. 4, lines 30-32) and the second end of the filter canister (72) comprising an at least partially conical surface (82 in Fig. 2).  Robertson et al further disclose the method for connecting a filter in a smoke evacuation system comprising the steps of providing a filter canister (40), providing a socket (72) in the smoke evacuation system housing, inserting the filter canister (40) into the socket to create an airtight boundary, and aligning the filter canister (40) with the socket (72) so that cross-sectional shapes of the filter canister (40) and socket (72) coincide via a key notch (72).
Claims 1-9 of this instant patent application differ from the disclosure of Robertson et al in that the filter connection for a smoke evacuation system includes a filter canister assembly and a housing having a socket, wherein the filter canister assembly includes a body disposed between a first end and the second end, a 
Claims 10-16 of this instant patent application differ from the disclosure of Robertson et al in that the filter connection for a smoke evacuation system includes a filter canister assembly having a body, a first end having an inlet port, a second end having a cross-sectional shape with only one line of symmetry, an electronic connector mounted on one of the body, the first end, or the second end, and a connection nipple disposed at the second end.
Claims 17-20 of this instant patent application differ from the disclosure of Robertson et al in that the method for connecting a filter in a smoke evacuation system includes the steps of providing a socket in the smoke evacuation system housing, the socket having one or more alignment features, providing a filter canister assembly, the filter canister assembly having one or more alignment features that correspond to the one or more alignment features of the socket, aligning the one or more alignment features of the filter canister assembly with the one or more alignment features of the socket, and creating an airtight boundary between the filter canister assembly and the 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 21, 2021